Citation Nr: 0335077	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-14 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Eligibility for non-service connected disability pension 
benefits based on income.




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran had active duty from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which found that the veteran had excessive 
income for purposes of basic eligibility for non-service 
connected disability pension benefits.


REMAND

The Board notes that calculations regarding the veteran's 
income, when deductions are taken for allowable medical 
expenses, show that the veteran appears to have an income 
just over the threshold maximum amount allowed for the 
veteran to receive entitlement to non-service connected 
pension benefits.

However, the Board notes that the veteran has not submitted a 
proper accounting of his prescription medical expenses for 
2002.  In this regard, the Board notes that, while the 
veteran has reported that he is responsible for half of the 
cost of his prescriptions, and while the veteran has 
submitted statements from Paid Prescriptions L.L.C., which 
indicate that the veteran and his wife received numerous 
prescriptions in 2002, these statements do not indicate the 
specific amounts that the veteran paid for these 
prescriptions, which portion was reimbursed by his medical 
insurance, and which portion was unremibursed.  The Board 
notes that the veteran's pharmacist was contacted in an 
attempt to determine the veteran's amount of unreimbursed 
medical expenses for 2002.  The pharmacist agreed to create 
an accounting and send it to the veteran, with instructions 
to forward such document to the RO.  However, no such 
document was ever sent to the RO, and the RO was unable to 
deduct any of the veteran's medical expenses for his 
prescriptions in determining the veteran's income.

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

As such, the Board is of the opinion that a further attempt 
should be made to determine the veteran's medical expenses 
for the year 2002, as they clearly may have an impact on the 
veteran's eligibility for pension benefits.

Also, the Board notes that it does not appear that the 
veteran has been provided the proper information under the 
VCAA as to which party is responsible for obtaining which 
evidence.  Upon remand, the RO should ensure that the veteran 
has received all required notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, these issues are hereby REMANDED for the 
following development:

1.	The veteran should be contacted and requested 
that he provide the RO with specific 
information regarding what medical expenses 
he paid for prescriptions in 2002 which were 
unremibursed, and a listing of any other 
unreimbursed medical expenses for 2002 that 
he has not already reported to the RO.  The 
veteran is hereby informed that his 
pharmacist may be able to help him in 
gathering this information, as needed.  

2.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

3.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and other applicable 
legal criteria, are complied with and 
satisfied.

4.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, if the benefits sought are not 
granted, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




